Exhibit 10.8

2012 EXECUTIVE OFFICER BONUS PROGRAM

2012 Target Bonus

On June 26, 2012, the Compensation Committee (the “Compensation Committee”) of
the Board of Directors of NeoPhotonics Corporation (the “Company”) approved
target bonuses for 2012 for its “named executive officers” (as defined in
Item 402(a)(3) of Regulation S-K promulgated by the Securities and Exchange
Commission) in the amounts set forth below.

 

Named Executive Officer

   2012 Target
Bonus
Percentage (1)      2012 Target
Bonus Amount  

Timothy S. Jenks, President and Chief Executive Officer

     %    75       $ 253,440   

James D. Fay, Vice President and Chief Financial Officer

     45         131,328   

Dr. Raymond Cheung, Vice President and Chief Operating Officer

     40         119,842 (2)

Dr. Wupen Yuen, Vice President of Product Development and Engineering

     40         96,000   

Benjamin L. Sitler, Vice President of Global Sales

     40         92,570   

 

(1) Target bonuses percentages are expressed as a percentage of 2012 base
salary.

(2) The Target Bonus Amount is calculated in U.S. dollars at the applicable
exchange rate and Dr. Cheung’s actual bonus, if any, will be paid in RMB.

The Compensation Committee structured target bonuses for the fiscal year 2012 so
that payouts would be determined based in part on achievement against corporate
objectives, including:

 

  •  

U.S. GAAP revenue for the fiscal year 2012;

 

  •  

Non-GAAP gross margin for the fiscal year 2012;

 

  •  

Non-GAAP income from operations for the fiscal year 2012; and

 

  •  

U.S. GAAP revenue from new products for the fiscal year 2012.

For target bonuses for the fiscal year 2012, the Compensation Committee
established performance goals for each of the above metrics that are aligned
with corporate objectives. While these various performance goals were selected,
they are merely non-binding guidelines to be used as one factor in determining
the actual bonuses earned.

It is expected that, in the first quarter of 2013, the Compensation Committee
will review the Company’s fiscal year 2012 corporate performance against each of
the corporate goals and other aspects of corporate and individual performance to
determine any actual bonus awards for performance related to the fiscal year
2012.